In a proceeding pursuant to subdivision 5 of section 50-e of the General Municipal Law for leave to serve notices of claim, the appeal, as limited by appellant’s brief, is from so much of an order of the Supreme Court, Kings County, dated March 13, 1969, as granted the application as to the infant petitioner, Wendell Williams. Order affirmed insofar as appealed from, with $10 costs and disbursements. No opinion. Martuseello, Kleinfeld and Benjamin, JJ., concur; Christ, Acting P. J., and Rabin, J., dissent and vote to reverse the order insofar as appealed from and to deny the application as to the infant petitioner on the basis of the views set forth in the majority memorandum in Anderson v. County of Nassau (31 A D 2d 761).